Citation Nr: 1331626	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  13-07 315	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for lumbosacral strain.

2.  Entitlement to a rating higher than 10 percent for residuals of a head injury.



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1990 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The claim for increase for residuals of a head injury is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

Throughout the appeal period, lumbosacral strain has been manifested by forward flexion of the thoracolumbar spine to 80 degrees and a combined range of motion of 194 degrees with no evidence of additional functional loss; there is no evidence of guarding, abnormal gait, abnormal spinal contour or objective neurological abnormality; or incapacitating episodes of at least two weeks, but less than four weeks that required bed rest prescribed by a physician in the past 12 months. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

On a claim for increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability is rated).
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for increase, the RO provided pre-adjudication VCAA notice by letter, dated in June 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); 



Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (an increase and effect on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records, and private medical records. 

The Veteran was afforded a compensation examination in September 2010.  An earlier compensation examination in April 2010 was found to be inadequate to rate the disability. As the compensation examination in September 2010 was based on a review of the Veteran's history and as the examiner described the disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 



Other factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Lumbosacral Strain

Lumbosacral strain is currently rated 10 percent under Diagnostic Code 5237.  A disability under Diagnostic Code 5237 is rated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating. 

The criteria for rating a disability of the spine are for application with or without symptoms such as pain and whether or not it radiates, stiffness, or aching in the area of the spine affected.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 





The Note (1) following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Facts 

On VA examination in September 2010, the Veteran complained of recurrent episodes of back pain.  X-rays showed no degenerative changes, but there was abnormal straightening of the spine without structural disorder of the five lumbar vertebral bodies. 






On testing range of motion, flexion was to 80 degrees, extension was to 15 degrees, right and left lateral rotation from zero to 23 degrees and 26 degrees, respectively, with mild pain; and right and left lateral flexion from zero to 24 degrees and 26 degrees, respectively.  

The Lasegue's test and the straight leg raising test were negative.  Motor strength was 5 of in all muscle groups in the h lower extremities.  Proprioceptive muscle reflexes were symmetrical.  There were no sensory deficits of the lower extremities.

There were no flare-ups, and no additional limitations following repetitive use, other than increased pain without further loss of motion.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his spinal function.  The diagnosis was chronic recurrent lumbar syndrome with incipient disk degeneration of L5/S1 and beginning spondylarthrosis of L5/S1.  

Analysis 

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion to 80 degrees with no additional functional loss does not more nearly approximate or equate to forward flexion greater than 30 degrees but less than 60 degrees, and a combined rating of 194 degrees (80+15+23+26+24+26=194 ) does not more nearly approximate or equate to a combined rating of not greater than 120 degrees, applying 38 C.F.R. §§  4.40, 4.45, 4.59, and repetitive motion. 

And there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  And there is no objective evidence of neurological abnormality. 

For these reason, the criteria for the next higher rating under Diagnostic Code 5237 have not been met.  


Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, in the absence of evidence of incapacitating episodes with acute signs and symptoms, requiring bed rest prescribed by a physician, having a total duration of at least two weeks, but not greater than four weeks in the past 12 months, the criteria for a 20 percent rating have not been met. 

While the Veteran is competent describe symptoms, the Board places greater weight on the examination findings than the Veteran's subjective complaints.  In summary, the criteria for rating higher than the 10 percent have not been met. 

The Board has considered "staged" ratings, but concludes that the evidence does not show that lumbosacral strain met the criteria for a higher rating at any time since the claim was filed in November 2009.

As the preponderance of the evidence is against the claim for a higher rating for lumbosacral strain, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.



If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology of pain and limitation of motion to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period in a rating decision in October 2010, the RO denied the claim for a total disability rating for compensation based on individual unemployability, which the Veteran did not appeal. 


ORDER

A rating higher than 10 percent for lumbosacral strain is denied.


REMAND

On the claim for increase for residuals of a head injury, the compensation examinations in March 2010 and in July 2010 are insufficient to decide the claim, and further development under the duty to assist is needed.




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a compensation examination to determine the level of impairment due to the residuals of a head injury.  Provide the examiner the protocol for an examination for traumatic brain injury.  

The examiner is asked to describe the level of cognitive impairment, emotional or behavioral dysfunction, and physical dysfunction, if any, due to a head injury, sustained in a vehicle accident in September 1991 when the Veteran hit his head on the steering wheel. 

Copies of the service treatment records, pertaining to the head injury in September 1991, including a brain CT scan in October 1991, must be provided to the examiner.  

2.  After the development has been completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


